Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Note
Upon updating the search, new references, namely Yamakawa, came to the attention of the Examiner. Therefore, the following action is a second non-final, as a new set of rejections over Gejima in view of Yamakawa is provided as set forth below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gejima et al. (WO 2009/035029 A1) (hereinafter “Gejima”) in view of Yamakawa et al. (US 2014/0308157 A1) (hereinafter “Yamakawa”).

It is noted that when utilizing WO 2009/035029 A1, the disclosures of the reference are based on US 2010/0172792 A1 which is an English language equivalent of the reference. Therefore, the column and line numbers cited with respect to WO 2009/035029 A1 are found in US 2010/0172792 A1.
	

Regarding claims 1-3 and 7, Gejima teaches a stress-buffering material containing 0.1-12 at% of Ca, more preferred 3-10at.% of Ca with the remainder being Al and unavoidable impurities as an elementary composition (Gejima, Claims 1-3 and [0026-0027]). 
Gejima also teaches that Ti can be included as a ternary element and that it is preferable that the Ca content is 0.1-12 at% and the Ti content is 0-0.15 at%, when Ti is included (Gejima, 
After conversion, the amount of Ca and Ti in the composition, by weight percent, is 0.148-16.83 wt.% Ca and 0-0.15 wt.% Ti, see calculations below:
                
                    0.1
                    a
                    t
                    %
                     
                    C
                    a
                    =
                    
                        
                            0.1
                            *
                            40.08
                        
                        
                            
                                
                                    0.1
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    99.9
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    0.148
                    w
                    t
                    %
                    C
                    a
                
            
                
                    12
                    a
                    t
                    %
                     
                    C
                    a
                    =
                    
                        
                            12
                            *
                            40.08
                        
                        
                            
                                
                                    012
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    87.85
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0.15
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    16.83
                    w
                    t
                    %
                    C
                    a
                
            
                
                    0.15
                    a
                    t
                    %
                     
                    T
                    i
                    =
                    
                        
                            0.15
                            *
                            47.87
                        
                        
                            
                                
                                    12
                                    *
                                    40.08
                                
                            
                            +
                            
                                
                                    87.85
                                    *
                                    26.98
                                
                            
                            +
                            (
                            0.15
                            *
                            47.87
                            )
                        
                    
                    *
                    100
                    =
                    0.15
                    w
                    t
                    %
                    T
                    i
                
            
The amount of Ca in the composition of Gejima encompasses the amount needed in claim 1 of the present invention. The amount of Ti in the composition and the option of minute amounts of Fe in Gejima encompasses the amount in claim 2 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Gejima also teaches that the alloy is constructed of at least Al and a second phase composed of Al4Ca, and a volume fraction of the second phase composed of Al4Ca is within a range of 20-70% (Gejima, Claim 5 and [0035]). The volume fraction of Al4Ca of Gejima corresponds to the volume ratio of the present invention.
Moreover, Gejima teaches that the average size of the second phase, Al4Ca particles is within the range of 0.01-20µm (Gejima, [0037]). The range of average size of Al4Ca of Gejima overlaps the range of claims 3 and 7 of the present invention. As set forth in MPEP 2144.05, in prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 

Gejima also teaches that the Ca-containing aluminum alloy may be manufactured by being melted by use of various melting methods generally used in aluminum alloys and the obtained ingot can also be processed for molding by a method generally used such as hot rolling, hot forging, extrusion, cold rolling and drawing, i.e., plastic working (Gejima, [0041]).

However, Gejima does not explicitly disclose that the Al4Ca phase comprises a tetragonal Al4Ca phase and a monoclinic Al4Ca phase or an intensity ratio (I1/I2) of the highest diffraction peak (I1) attributed to the tetragonal system to the highest diffraction peak (I2) attributed to the monoclinic system which are obtained by x-ray diffraction measurement is 1 or less. 

With respect to the difference, Yamakawa teaches a magnesium alloy material containing aluminum and having Al4Ca in the structure of the alloy (Yamakawa, Abstract and [0045]). Yamakawa also teaches that the invention can suitably be utilized in a material for a plastic worked component subjected to plastic working, such as press forming, forging, or bending (Yamakawa, [0026]). Moreover, Yamakawa teaches applying a heat treatment after the plastic working in which the holding temperature is 100-300°C, for 5-60 minutes, desirably the holding temperature is 150-300°C (Yamakawa, [0103-0105]). 

Gejima and Yamakawa are analogous art as they are both drawn to an alloy that contains aluminum and Al4Ca particles (Gejima, Abstract and [0032]; Yamakawa, Abstract and [0045]).
In light of the motivation to apply the heat treatment after plastic working as taught in Yamakawa above, it therefore would have been obvious to one of ordinary skill in the art to apply the heat treatment after processing for molding the aluminum alloy of Gejima in order to remove strain or residual stress caused by the plastic working and improve the mechanical characteristics of the material, and thereby arrive at the claimed invention. 

Given that the material, structure, and method of making the aluminum alloy of Gejima in view of Yamakawa is substantially identical to the material and structure of the aluminum alloy plastic working material of the present invention, as set forth above, it is clear that the aluminum alloy of Gejima in view of Yamakawa would intrinsically have the Al4Ca phase comprises a tetragonal Al4Ca phase and a monoclinic Al4Ca phase and an intensity ratio (I1/I2) of the highest diffraction peak (I1) attributed to the tetragonal system to the highest diffraction peak (I2) attributed to the monoclinic system which are obtained by x-ray diffraction measurement is 1 or less as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Response to Arguments
In response to the approval of a terminal disclaimer, the previous double patenting rejections are withdrawn.
In response to the filing of a clean copy of FIG. 2, the previous objection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732